
	

113 HR 949 IH: Invest in American Jobs Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 949
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Rahall (for
			 himself, Mr. DeFazio,
			 Ms. Norton,
			 Mr. Nadler,
			 Ms. Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cummings,
			 Mr. Larsen of Washington,
			 Mr. Capuano,
			 Mr. Bishop of New York,
			 Mr. Michaud,
			 Mrs. Napolitano,
			 Mr. Lipinski,
			 Mr. Walz, Mr. Cohen, Mr.
			 Sires, Ms. Edwards,
			 Mr. Garamendi,
			 Mr. Carson of Indiana,
			 Mr. Nolan,
			 Mrs. Kirkpatrick,
			 Mr. Sean Patrick Maloney of New York,
			 Ms. Esty, Mrs. Bustos, Mr.
			 Loebsack, Ms. Slaughter,
			 Mr. Higgins,
			 Mr. Peters of Michigan,
			 Mr. Visclosky, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that transportation and infrastructure projects
		  carried out using Federal financial assistance are constructed with steel,
		  iron, and manufactured goods that are produced in the United States, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Invest in American Jobs Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Department of Transportation
					Sec. 101. Federal-aid highway Buy America
				provisions.
					Sec. 102. Public transportation Buy America
				provisions.
					Sec. 103. Rail grant Buy America provisions.
					Sec. 104. Rail loan and loan guarantee Buy America
				provisions.
					Sec. 105. Amtrak Buy America provisions.
					Sec. 106. Aviation Buy America provisions.
					Sec. 107. Department of Transportation Buy America annual
				report.
					Title II—Other infrastructure investment
					Sec. 201. Wastewater treatment Buy America
				provisions.
					Sec. 202. Economic development Buy America
				provisions.
					Sec. 203. FEMA mitigation grant Buy America
				provisions.
					Sec. 204. Bridges over navigable waters Buy America
				provisions.
					Sec. 205. Registry endorsement requirement in the Exclusive
				Economic Zone.
				
			IDepartment of
			 Transportation
			101.Federal-aid
			 highway Buy America provisions
				(a)In
			 generalSection 313 of title
			 23, United States Code, is amended to read as follows:
					
						313.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available to carry out this title may not be obligated for a project unless the
				steel, iron, and manufactured goods used for the project are produced in the
				United States.
								(2)ScopeThe
				requirements of this section apply to all contracts for a project carried out
				within the scope of the applicable finding, determination, or decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				regardless of the funding source of such contracts, if at least one contract
				for the project is funded with amounts made available to carry out this
				title.
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary may waive the requirements of subsection
				(a) only if the Secretary finds that—
									(A)applying
				subsection (a) would be inconsistent with the public interest, as determined in
				accordance with the regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project will
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of the Invest in American Jobs
				Act of 2013, the Secretary shall issue regulations establishing the criteria
				that the Secretary shall use to determine whether the application of subsection
				(a) is inconsistent with the public interest for purposes of paragraph
				(1)(A).
								(3)Labor
				costsFor purposes of this subsection, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(4)Requests for
				waiversA recipient of assistance under this title seeking a
				waiver under paragraph (1) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or
				(b)(1)(C); and
										(ii)be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation.
										(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this title that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of
				such assistance from complying with such State requirements.
								(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available to carry out this title if the Secretary, the head of any department,
				agency, or instrumentality of the United States, or a court determines that
				such person intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this title, including any project for which the Secretary has
				issued a waiver under subsection (b), if the Secretary, in consultation with
				the United States Trade Representative, determines that the foreign country is
				in violation of the terms of an agreement with the United States by
				discriminating against steel, iron, or manufactured goods that are produced in
				the United States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waivers
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and at least every 5 years thereafter, the Secretary of Transportation
			 shall review each standing nationwide waiver issued under section 313 of title
			 23, United States Code, to determine whether continuing such waiver is
			 necessary.
					(2)Public
			 notification of and opportunity for comment on review of standing nationwide
			 waiversIn conducting a
			 review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before completing
			 the review.
					(3)Notice
			 requirementA notice provided
			 under paragraph (2) shall be provided by electronic means, including on the
			 official public Internet Web site of the Department of Transportation.
					(4)Detailed
			 justification in Federal RegisterIf the Secretary finds it is necessary to
			 continue a standing nationwide waiver after a review under paragraph (1), the
			 Secretary shall publish in the Federal Register a detailed justification for
			 such waiver that addresses the public comments received under paragraph
			 (2).
					(c)Repeals
					(1)Waiver
			 notification and annual reportsSection 117 of the SAFETEA–LU Technical
			 Corrections Act of 2008 (23 U.S.C. 313 note) is repealed.
					(2)Notice and
			 public commentsSection 123
			 of title I of division A of the Consolidated Appropriations Act, 2010 (23
			 U.S.C. 313 note) is repealed.
					102.Public
			 transportation Buy America provisions
				(a)In
			 generalSection 5323(j) of
			 title 49, United States Code, is amended to read as follows:
					
						(j)Buy
				America
							(1)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any other provision of law, and except as
				provided in subparagraph (B), funds made available to carry out this chapter
				may not be obligated for a project unless the steel, iron, and manufactured
				goods used for the project are produced in the United States.
								(B)Special rules
				for rolling stockFunds made available to carry out this chapter
				may not be obligated for the procurement of rolling stock (including train
				control, communication, traction power equipment, and rolling stock prototypes)
				unless—
									(i)the cost of
				components and subcomponents produced in the United States—
										(I)for fiscal year
				2013 is more than 60 percent of the cost of all components of the rolling
				stock;
										(II)for fiscal year
				2014 is more than 70 percent of the cost of all components of the rolling
				stock;
										(III)for fiscal year
				2015 is more than 80 percent of the cost of all components of the rolling
				stock;
										(IV)for fiscal year
				2016 is more than 90 percent of the cost of all components of the rolling
				stock; and
										(V)for fiscal year
				2017, and each fiscal year thereafter, is 100 percent of the cost of all
				components of the rolling stock; and
										(ii)final assembly of
				the rolling stock, including rolling stock prototypes, occurs in the United
				States.
									(C)ScopeThe
				requirements of this subsection apply to all contracts for a public
				transportation project carried out within the scope of the applicable finding,
				determination, or decision under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.), regardless of the funding source of such contracts,
				if at least one contract for the public transportation project is funded with
				amounts made available to carry out this chapter.
								(2)Exceptions
								(A)Issuance of
				waiversThe Secretary may waive the requirements of paragraph (1)
				only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a project
				will increase the total cost of the project by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the Invest in American Jobs
				Act of 2013, the Secretary shall issue regulations establishing the criteria
				that the Secretary shall use to determine whether the application of paragraph
				(1) is inconsistent with the public interest for purposes of subparagraph
				(A)(i).
								(C)Components of
				rolling stockIf the
				Secretary finds that a component of rolling stock is not produced in the United
				States in sufficient and reasonably available quantities or to a satisfactory
				quality, the Secretary may issue a waiver under subparagraph (A) with respect
				to such component.
								(D)Labor
				costsFor purposes of this
				subsection, labor costs involved in final assembly shall not be included in
				calculating the cost of components.
								(E)Requests for
				waiversA recipient of assistance under this chapter seeking a
				waiver under subparagraph (A) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(3)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary receives a request for a waiver under
				paragraph (2), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under paragraph (2)(A)(i), (2)(A)(ii), or
				(2)(A)(iii); and
										(II)be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this chapter that restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(B)any recipient of
				such assistance from complying with such State requirements.
								(5)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available to carry out this chapter or any other law providing Federal public
				transportation assistance if the Secretary, the head of any department, agency,
				or instrumentality of the United States, or a court determines that such person
				intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(i)were used in a
				project to which this subsection applies; and
									(ii)were not produced
				in the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(i)were used in a
				project to which this subsection applies; and
									(ii)were not produced
				in the United States.
									(6)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this chapter or any other law providing Federal public
				transportation assistance, including any project for which the Secretary has
				issued a waiver under paragraph (2), if the Secretary, in consultation with the
				United States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the agreement.
								(7)Opportunity to
				correct inadvertent errorThe Secretary may allow a manufacturer
				or supplier of steel, iron, or manufactured goods to correct after bid opening
				an incomplete Buy America certificate or an incorrect certificate of
				noncompliance (but not a failure to sign a certificate, a submission of both a
				certificate of compliance and a certificate of noncompliance, or a failure to
				submit any certificate) under this subsection if such manufacturer or supplier
				attests under penalty of perjury that such manufacturer or supplier submitted
				an incomplete or incorrect certificate as a result of an inadvertent or
				clerical error. The burden of establishing inadvertent or clerical error is on
				the manufacturer or
				supplier.
							.
				(b)Review of
			 general public interest waiversNot later than 1 year after the date of
			 enactment of this Act, and at least every 5 years thereafter, the Secretary of
			 Transportation shall review the general public interest waivers described in
			 subsection (b) of Appendix A of section 661.7 of title 49, Code of Federal
			 Regulations, to determine whether continuing such waivers is in the public
			 interest.
				103.Rail grant Buy
			 America provisions
				(a)In
			 generalSection 24405(a) of
			 title 49, United States Code, is amended to read as follows:
					
						(a)Buy
				America
							(1)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any
				other provision of law, funds made available to carry out this chapter, chapter
				223, chapter 261, or section 20154 or 24105 may not be obligated for a project
				unless the steel, iron, and manufactured goods used for the project are
				produced in the United States.
								(B)ScopeThe
				requirements of this subsection apply to all contracts for a project carried
				out within the scope of the applicable finding, determination, or decision
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				regardless of the funding source of such contracts, if at least one contract
				for the project is funded with amounts made available to carry out a provision
				specified in subparagraph (A).
								(2)Exceptions
								(A)Issuance of
				waiversThe Secretary of Transportation may waive the
				requirements of paragraph (1) only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a project
				will increase the total cost of the project by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the Invest in American Jobs
				Act of 2013, the Secretary shall issue regulations establishing the criteria
				that the Secretary shall use to determine whether the application of paragraph
				(1) is inconsistent with the public interest for purposes of subparagraph
				(A)(i).
								(C)Labor
				costsFor purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(D)Requests for
				waiversA recipient of
				assistance under this chapter, chapter 223, chapter 261, or section 20154 or
				24105 seeking a waiver under subparagraph (A) shall submit to the Secretary a
				request for the waiver in such form and containing such information as the
				Secretary may require.
								(3)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary receives a request for a waiver under
				paragraph (2), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under paragraph (2)(A)(i), (2)(A)(ii), or
				(2)(A)(iii); and
										(II)be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this chapter, chapter 223, chapter 261,
				or section 20154 or 24105 that restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(B)any recipient of
				such assistance from complying with such State requirements.
								(5)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available to carry out this chapter, chapter 223, chapter 261, or section 20154
				or 24105 if the Secretary, the head of any department, agency, or
				instrumentality of the United States, or a court determines that such person
				intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(i)were used in a
				project to which this subsection applies; and
									(ii)were not produced
				in the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(i)were used in a
				project to which this subsection applies; and
									(ii)were not produced
				in the United States.
									(6)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this chapter, chapter 223, chapter 261, or section 20154 or 24105,
				including any project for which the Secretary has issued a waiver under
				paragraph (2), if the Secretary, in consultation with the United States Trade
				Representative, determines that the foreign country is in violation of the
				terms of an agreement with the United States by discriminating against steel,
				iron, or manufactured goods that are produced in the United States and covered
				by the agreement.
								(7)Opportunity to
				correct inadvertent errorThe
				Secretary may allow a manufacturer or supplier of steel, iron, or manufactured
				goods to correct after bid opening an incomplete Buy America certificate or an
				incorrect certificate of noncompliance (but not a failure to sign a
				certificate, a submission of both a certificate of compliance and a certificate
				of noncompliance, or a failure to submit any certificate) under this subsection
				if such manufacturer or supplier attests under penalty of perjury that such
				manufacturer or supplier submitted an incomplete or incorrect certificate as a
				result of an inadvertent or clerical error. The burden of establishing
				inadvertent or clerical error is on the manufacturer or
				supplier.
							.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 24405(a) of title 49, United States
			 Code, to determine whether continuing such waiver is necessary.
				104.Rail loan and
			 loan guarantee Buy America provisionsSection 502(h)(3) of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)the requirements of section 24405(a) of
				title 49, United States
				Code.
						.
				105.Amtrak Buy
			 America provisions
				(a)In
			 generalSection 24305(f) of
			 title 49, United States Code, is amended to read as follows:
					
						(f)Buy
				America
							(1)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any
				other provision of law, funds made available to Amtrak under section 101(c) of
				the Passenger Rail Investment and Improvement Act of 2008 (122 Stat. 4908) may
				not be used for a capital project (as defined in subparagraphs (A) and (B) of
				section 24401(2)) to bring the Northeast Corridor to a state-of-good-repair or
				for any other capital expense of Amtrak unless the steel, iron, and
				manufactured goods used for the project or other capital expense are produced
				in the United States.
								(B)ScopeThe requirements of this subsection apply
				to all contracts for a project or other capital expense carried out within the
				scope of the applicable finding, determination, or decision under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the
				funding source of such contracts, if at least one contract with respect to the
				project or other capital expense is funded with amounts made available under
				section 101(c) of the Passenger Rail Investment and Improvement Act of 2008
				(122 Stat. 4908).
								(C)United States
				definedIn this subsection, the term United States
				means the States, territories, and possessions of the United States and the
				District of Columbia.
								(2)Exceptions
								(A)Issuance of
				waiversThe Secretary of Transportation may waive the
				requirements of paragraph (1) only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a project or other capital expense are not
				produced in the United States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a project
				or other capital expense will increase the total cost of the project or expense
				by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the Invest in American Jobs
				Act of 2013, the Secretary shall issue regulations establishing the criteria
				that the Secretary shall use to determine whether the application of paragraph
				(1) is inconsistent with the public interest for purposes of subparagraph
				(A)(i).
								(C)Labor
				costsFor purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(D)Requests for
				waiversIf Amtrak seeks a waiver under subparagraph (A), Amtrak
				shall submit to the Secretary a request for the waiver in such form and
				containing such information as the Secretary may require.
								(3)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary
				receives a request for a waiver from Amtrak under paragraph (2), the Secretary
				shall provide notice of and an opportunity for public comment on the request at
				least 30 days before making a finding based on the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under paragraph (2)(A)(i), (2)(A)(ii), or
				(2)(A)(iii); and
										(II)be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds described in paragraph (1)(A) that
				restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for capital projects or
				other capital expenses carried out with such assistance; or
								(B)any recipient of
				such assistance from complying with such State requirements.
								(5)Intentional
				violationsPursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48, Code of
				Federal Regulations, a person shall be ineligible to receive a contract or
				subcontract funded with funds described in paragraph (1)(A) if the Secretary,
				the head of any department, agency, or instrumentality of the United States, or
				a court determines that such person intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(i)were used in a
				capital project or other capital expense to which this subsection applies;
				and
									(ii)were not produced
				in the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(i)were used in a
				capital project or other capital expense to which this subsection applies;
				and
									(ii)were not produced
				in the United States.
									(6)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a capital
				project or other capital expense funded with funds described in paragraph
				(1)(A), including any project or capital expense for which the Secretary has
				issued a waiver under paragraph (2), if the Secretary, in consultation with the
				United States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 24305(f) of title 49, United States
			 Code, to determine whether continuing such waiver is necessary.
				106.Aviation Buy
			 America provisions
				(a)Buy-American
			 preferencesChapter 501 of
			 title 49, United States Code, is amended by striking the chapter heading and
			 inserting Buy
			 America.
				(b)Enhancements To
			 buy America requirementsSection 50101 of such title is amended
			 to read as follows:
					
						50101.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any
				other provision of law, and except as provided in paragraph (2), funds made
				available to carry out section 106(k), 44502(a)(2), or 44509, subchapter I of
				chapter 471 (except section 47127), or chapter 481 (except sections 48102(e),
				48106, 48107, and 48110) of this title may not be obligated for a project
				unless the steel, iron, and manufactured goods used for the project are
				produced in the United States.
								(2)Special rules
				for certain facilities and equipmentWith respect to a project
				for the procurement of a facility or equipment, funds made available to carry
				out the provisions specified in paragraph (1) may not be obligated for the
				project unless—
									(A)the cost of
				components and subcomponents produced in the United States—
										(i)for fiscal year
				2013 is more than 60 percent of the cost of all components of the facility or
				equipment;
										(ii)for fiscal year
				2014 is more than 70 percent of the cost of all components of the facility or
				equipment;
										(iii)for fiscal year
				2015 is more than 80 percent of the cost of all components of the facility or
				equipment;
										(iv)for fiscal year
				2016 is more than 90 percent of the cost of all components of the facility or
				equipment; and
										(v)for fiscal year
				2017, and each fiscal year thereafter, is 100 percent of the cost of all
				components of the facility or equipment; and
										(B)final assembly of
				the facility or equipment occurs in the United States.
									(3)ScopeThe requirements of this section apply to
				all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out a provision specified in paragraph (1).
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary of
				Transportation may waive the requirements of subsection (a) only if the
				Secretary finds that—
									(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance with the
				regulations required under paragraph (2);
									(B)the steel, iron, or manufactured goods
				required for a project are not produced in the United States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel, iron, and manufactured
				goods produced in the United States for a project will increase the total cost
				of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of the Invest in American Jobs
				Act of 2013, the Secretary shall issue regulations establishing the criteria
				that the Secretary shall use to determine whether the application of subsection
				(a) is inconsistent with the public interest for purposes of paragraph
				(1)(A).
								(3)Labor
				costsFor purposes of this
				section, labor costs involved in final assembly are not included in calculating
				the cost of components.
								(4)Requests for
				waiversAn entity seeking a
				waiver under paragraph (1) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(5)Preference for
				American-assembled facilities and equipmentIn the procurement of a facility or
				equipment subject to a waiver issued under paragraph (1), the Secretary shall
				give preference to a facility or equipment for which final assembly occurred in
				the United States.
								(6)Limitation on
				waiver authorityIn the
				procurement of a facility or equipment, if the Secretary finds that a component
				of the facility or equipment is not produced in the United States in sufficient
				and reasonably available quantities or to a satisfactory quality, the Secretary
				may issue a waiver under paragraph (1) with respect to such component.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or
				(b)(1)(C); and
										(ii)be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation.
										(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds made available to carry out a
				provision specified in subsection (a)(1) that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of
				such assistance from complying with such State requirements.
								(e)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with funds made available to
				carry out a provision specified in subsection (a)(1), including any project for
				which the Secretary has issued a waiver under subsection (b), if the Secretary,
				in consultation with the United States Trade Representative, determines that
				the foreign country is in violation of the terms of an agreement with the
				United States by discriminating against steel, iron, or manufactured goods that
				are produced in the United States and covered by the
				agreement.
								.
				(c)Clerical
			 amendments
					(1)Subtitle
			 analysisThe analysis for
			 subtitle VII of title 49, United States Code, is amended by striking the item
			 relating to chapter 501 and inserting the following:
						
							
								501.Buy
				  America50101
							
							.
					(2)Chapter
			 analysisThe analysis for chapter 501 of title 49, United States
			 Code, is amended by striking the item relating to section 50101 and inserting
			 the following:
						
							
								50101. Buy
				America.
							
							.
					(d)Prohibition on
			 contracting upon falsification of labelSection 50105 of such title is amended by
			 inserting steel, iron, or manufactured before
			 goods.
				(e)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 50101 of title 49, United States Code,
			 to determine whether continuing such waiver is necessary.
				107.Department of
			 Transportation Buy America annual reportSection 308 of title 49, United States Code,
			 is amended by adding at the end the following:
				
					(f)Buy
				AmericaNot later than February 1 of each year beginning after
				the date of enactment of this subsection, the Secretary shall submit to
				Congress a report that—
						(1)specifies each
				project with respect to which the Secretary issued a waiver from a Buy America
				requirement during the preceding calendar year;
						(2)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver from a Buy America requirement issued by the Secretary during
				the preceding calendar year;
						(3)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
						(4)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
						(5)summarizes the
				funds expended on—
							(A)steel, iron, and manufactured goods
				produced in the United States for projects with respect to which a Buy America
				requirement, under which the Secretary has waiver authority, applied during the
				preceding calendar year; and
							(B)steel, iron, and manufactured goods
				produced outside the United States for projects with respect to which the
				Secretary issued a waiver from a Buy America requirement during the preceding
				calendar year; and
							(6)provides an employment impact analysis of
				the cumulative effect of all waivers from a Buy America requirement issued by
				the Secretary during the preceding calendar year on manufacturing employment in
				the United
				States.
						.
			IIOther
			 infrastructure investment
			201.Wastewater
			 treatment Buy America provisions
				(a)In
			 generalTitle VI of the
			 Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by
			 adding at the end the following:
					
						608.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available from a State water pollution control revolving fund established under
				this title may not be used, in whole or in part, for a project for the
				construction of treatment works unless the steel, iron, and manufactured goods
				used for the project are produced in the United States.
								(2)ScopeThe requirements of this section apply to
				all contracts for the construction of treatment works carried out within the
				scope of the applicable finding, determination, or decision under section
				511(c)(1), regardless of the funding source of such contracts, if at least one
				contract for the construction is funded with amounts made available to carry
				out this title.
								(b)Exceptions
								(1)Issuance of
				waiversThe Administrator may
				waive the requirements of subsection (a) only if the Administrator finds
				that—
									(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance with the
				regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project will
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of this section, the
				Administrator shall issue regulations establishing the criteria that the
				Administrator shall use to determine whether the application of subsection (a)
				is inconsistent with the public interest for purposes of paragraph
				(1)(A).
								(3)Requests for
				waiversA recipient of
				assistance under this title seeking a waiver under paragraph (1) shall submit
				to the Administrator a request for the waiver in such form and containing such
				information as the Administrator may require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Administrator receives a request for a waiver
				under subsection (b), the Administrator shall provide notice of and an
				opportunity for public comment on the request at least 30 days before making a
				finding based on the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Administrator concerning the request, including
				whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or
				(b)(1)(C); and
										(ii)be provided by electronic means, including
				on the official public Internet Web site of the Environmental Protection
				Agency.
										(2)Detailed
				justification in Federal RegisterIf the Administrator issues a waiver under
				subsection (b), the Administrator shall publish in the Federal Register a
				detailed justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(3)Annual
				reportNot later than
				February 1 of each year beginning after the date of enactment of this section,
				the Administrator shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report that—
									(A)specifies each
				project with respect to which the Administrator issued a waiver under
				subsection (b) during the preceding calendar year;
									(B)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver under subsection (b) issued by the Administrator during the
				preceding calendar year;
									(C)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									(D)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
									(E)summarizes the
				funds expended on—
										(i)steel, iron, and
				manufactured goods produced in the United States for projects with respect to
				which the Buy America requirement under this section applied during the
				preceding calendar year; and
										(ii)steel, iron, and
				manufactured goods produced outside the United States for projects with respect
				to which the Administrator issued a waiver under subsection (b) during the
				preceding calendar year; and
										(F)provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (b) issued by the
				Administrator during the preceding calendar year on manufacturing employment in
				the United States.
									(d)State
				requirementsThe Administrator may not impose a limitation or
				condition on assistance provided under this title that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of
				such assistance from complying with such State requirements.
								(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available from a State water pollution control revolving fund established under
				this title if the Administrator, the head of any department, agency, or
				instrumentality of the United States, or a court determines that such person
				intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe Administrator shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a project
				funded with amounts made available from a State water pollution control
				revolving fund established under this title, including any project for which
				the Administrator has issued a waiver under subsection (b), if the
				Administrator, in consultation with the United States Trade Representative,
				determines that the foreign country is in violation of the terms of an
				agreement with the United States by discriminating against steel, iron, or
				manufactured goods that are produced in the United States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Administrator of the Environmental Protection Agency shall
			 review each standing nationwide waiver issued under section 608 of the Federal
			 Water Pollution Control Act (as added by this section) to determine whether
			 continuing such waiver is necessary.
				202.Economic
			 development Buy America provisions
				(a)In
			 generalTitle VI of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3211 et seq.) is
			 amended by adding at the end the following:
					
						613.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available to carry out section 201 or 209 may not be obligated for a project
				unless the steel, iron, and manufactured goods used for the project are
				produced in the United States.
								(2)ScopeThe
				requirements of this section apply to all contracts for a project carried out
				within the scope of the applicable finding, determination, or decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				regardless of the funding source of such contracts, if at least one contract
				for the project is funded with amounts made available to carry out section 201
				or 209.
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary may waive the requirements of subsection
				(a) only if the Secretary finds that—
									(A)applying
				subsection (a) would be inconsistent with the public interest, as determined in
				accordance with the regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project will
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall issue regulations establishing the criteria that the Secretary shall use
				to determine whether the application of subsection (a) is inconsistent with the
				public interest for purposes of paragraph (1)(A).
								(3)Requests for
				waiversA recipient of assistance under section 201 or 209
				seeking a waiver under paragraph (1) shall submit to the Secretary a request
				for the waiver in such form and containing such information as the Secretary
				may require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or
				(b)(1)(C); and
										(ii)be provided by
				electronic means, including on the official public Internet Web site of the
				Department.
										(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(3)Annual
				reportNot later than February 1 of each year beginning after the
				date of enactment of this section, the Secretary shall submit to the Committee
				on Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate a report that—
									(A)specifies each
				project with respect to which the Secretary issued a waiver under subsection
				(b) during the preceding calendar year;
									(B)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver under subsection (b) issued by the Secretary during the
				preceding calendar year;
									(C)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									(D)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
									(E)summarizes the
				funds expended on—
										(i)steel, iron, and
				manufactured goods produced in the United States for projects with respect to
				which the Buy America requirement under this section applied during the
				preceding calendar year; and
										(ii)steel, iron, and
				manufactured goods produced outside the United States for projects with respect
				to which the Secretary issued a waiver under subsection (b) during the
				preceding calendar year; and
										(F)provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (b) issued by the
				Secretary during the preceding calendar year on manufacturing employment in the
				United States.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under section 201 or 209 that
				restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of such assistance from
				complying with such State requirements.
								(e)Intentional
				violationsPursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48, Code of
				Federal Regulations, a person shall be ineligible to receive a contract or
				subcontract funded with amounts made available to carry out section 201 or 209
				if the Secretary, the head of any department, agency, or instrumentality of the
				United States, or a court determines that such person intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a project
				funded with amounts made available to carry out section 201 or 209, including
				any project for which the Secretary has issued a waiver under subsection (b),
				if the Secretary, in consultation with the United States Trade Representative,
				determines that the foreign country is in violation of the terms of an
				agreement with the United States by discriminating against steel, iron, or
				manufactured goods that are produced in the United States and covered by the
				agreement.
								.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Public Works and Economic Development Act of
			 1965 is amended by inserting after the item relating to section 612 the
			 following:
					
						
							613. Buy
				America.
						
						.
				(c)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary of Commerce shall review each standing nationwide
			 waiver issued under section 613 of the Public Works and Economic Development
			 Act of 1965 (as added by this section) to determine whether continuing such
			 waiver is necessary.
				203.FEMA mitigation
			 grant Buy America provisions
				(a)In
			 generalTitle VII of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201
			 et seq.) is amended by adding at the end the following:
					
						707.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any
				other provision of law, funds made available to carry out section 203, 404,
				406, 417, or 614 may not be obligated for a project unless the steel, iron, and
				manufactured goods used for the project are produced in the United
				States.
								(2)ScopeThe requirements of this section apply to
				all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.) regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out a section specified in paragraph (1).
								(b)Exceptions
								(1)Issuance of
				waiversThe President may
				waive the requirements of subsection (a) only if the President finds
				that—
									(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance with the
				regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project will
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot later than 1 year after the date of
				enactment of this section, the President shall issue regulations establishing
				the criteria that the President shall use to determine whether the application
				of subsection (a) is inconsistent with the public interest for purposes of
				paragraph (1)(A).
								(3)Requests for
				waiversA recipient of
				assistance under a section specified in subsection (a)(1) seeking a waiver
				under paragraph (1) shall submit to the President a request for the waiver in
				such form and containing such information as the President may require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the President
				receives a request for a waiver under subsection (b), the President shall
				provide notice of and an opportunity for public comment on the request at least
				30 days before making a finding based on the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the information available to the
				President concerning the request, including whether the request is being made
				under subsection (b)(1)(A), (b)(1)(B), or (b)(1)(C); and
										(ii)be provided by
				electronic means, including on the official public Internet Web site of the
				President.
										(2)Detailed
				justification in federal registerIf the President issues a waiver under
				subsection (b), the President shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(3)Annual
				reportNot later than February 1 of each year beginning after the
				date of enactment of this section, the President, acting through the
				Administrator of the Federal Emergency Management Agency, shall submit to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Homeland Security and Governmental Affairs of the Senate a
				report that—
									(A)specifies each
				project with respect to which the President issued a waiver under subsection
				(b) during the preceding calendar year;
									(B)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver under subsection (b) issued by the President during the
				preceding calendar year;
									(C)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									(D)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
									(E)summarizes the
				funds expended on—
										(i)steel, iron, and
				manufactured goods produced in the United States for projects with respect to
				which the Buy America requirement under this section applied during the
				preceding calendar year; and
										(ii)steel, iron, and
				manufactured goods produced outside the United States for projects with respect
				to which the President issued a waiver under subsection (b) during the
				preceding calendar year; and
										(F)provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (b) issued by the
				President during the preceding calendar year on manufacturing employment in the
				United States.
									(d)State
				requirementsThe President
				may not impose a limitation or condition on assistance provided under a section
				specified in subsection (a)(1) that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of such assistance from
				complying with such State requirements.
								(e)Intentional
				violationsPursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48, Code of
				Federal Regulations, a person shall be ineligible to receive a contract or
				subcontract funded with amounts made available to carry out a section specified
				in subsection (a)(1) if the President, the head of any department, agency, or
				instrumentality of the United States, or a court determines that such person
				intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe President shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a project
				funded with amounts made available to carry out a section specified in
				subsection (a)(1), including any project for which the President has issued a
				waiver under subsection (b), if the President, in consultation with the United
				States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the agreement.
								(g)Emergency
				waiverNotwithstanding any
				other provision of this section, the President may waive the applicability of
				this section, in whole or in part, in an
				emergency.
							.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the President shall review each standing nationwide waiver issued
			 under section 707 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (as added by this section) to determine whether continuing such
			 waiver is necessary.
				(c)Repeal of Buy
			 America requirementsSection 306 of the Disaster Mitigation Act
			 of 2000 (42 U.S.C. 5206) is repealed.
				204.Bridges over
			 navigable waters Buy America provisions
				(a)In
			 generalThe Act of June 21, 1940 (33 U.S.C. 511 et seq.;
			 popularly known as the Truman-Hobbs Act) is amended by adding at the end the
			 following:
					14.Buy America(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available to carry out this Act may not be used, in whole or in part, for a
				project for the alteration of a bridge unless the steel, iron, and manufactured
				goods used for the project are produced in the United States.
								(2)ScopeThe
				requirements of this section apply to all contracts for a project carried out
				within the scope of the applicable finding, determination, or decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				regardless of the funding source of such contracts, if at least one contract
				for the project is funded with amounts made available to carry out this
				Act.
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary may waive the requirements of subsection
				(a) only if the Secretary finds that—
									(A)applying
				subsection (a) would be inconsistent with the public interest, as determined in
				accordance with the regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project will
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall issue regulations establishing the criteria that the Secretary shall use
				to determine whether the application of subsection (a) is inconsistent with the
				public interest for purposes of paragraph (1)(A).
								(3)Requests for
				waiversA recipient of assistance under this Act seeking a waiver
				under paragraph (1) shall submit to the Secretary a request for the waiver in
				such form and containing such information as the Secretary may require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or
				(b)(1)(C); and
										(ii)be provided by
				electronic means, including on the official public Internet Web site of the
				department in which the Coast Guard is operating.
										(2)Detailed
				justification in Federal registerIf the Secretary issues a
				waiver under subsection (b), the Secretary shall publish in the Federal
				Register a detailed justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(3)Annual
				reportNot later than February 1 of each year beginning after the
				date of enactment of this section, the Secretary shall submit to the Committee
				on Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate a report
				that—
									(A)specifies each
				project with respect to which the Secretary issued a waiver under subsection
				(b) during the preceding calendar year;
									(B)identifies the
				country of origin and product specifications for steel, iron, or manufactured
				goods acquired pursuant to each waiver under subsection (b) issued by the
				Secretary during the preceding calendar year;
									(C)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									(D)provides the
				justification for each such waiver, including the specific law, treaty, or
				international agreement under which the waiver was granted;
									(E)summarizes the
				funds expended on—
										(i)steel, iron, and
				manufactured goods produced in the United States for projects with respect to
				which the Buy America requirement under this section applied during the
				preceding calendar year; and
										(ii)steel, iron, and
				manufactured goods produced outside the United States for projects with respect
				to which the Secretary issued a waiver under subsection (b) during the
				preceding calendar year; and
										(F)provides an
				employment impact analysis of the cumulative effect of all waivers under
				subsection (b) issued by the Secretary during the preceding calendar year on
				manufacturing employment in the United States.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this Act that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with such assistance; or
								(2)any recipient of
				such assistance from complying with such State requirements.
								(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available under this Act if the Secretary, the head of any department, agency,
				or instrumentality of the United States, or a court determines that such person
				intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States
				that—
									(A)were used in a
				project to which this section applies; and
									(B)were not produced
				in the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				under this Act, including any project for which the Secretary has issued a
				waiver under subsection (b), if the Secretary, in consultation with the United
				States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the agreement.
								(g)Emergency
				waiverNotwithstanding any
				other provision of this section, the Secretary may waive the applicability of
				this section, in whole or in part, in an
				emergency.
							.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary of the department in which the Coast Guard is
			 operating shall review each standing nationwide waiver issued under section 14
			 of the Act of June 21, 1940 (as added by this section) to determine whether
			 continuing such waiver is necessary.
				205.Registry endorsement
			 requirement in the Exclusive Economic Zone
				(a)Registry
			 endorsement required
					(1)In
			 generalSection 12111 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
						
							(e)Resource
				activities in the EEZExcept
				for activities requiring an endorsement under section 12112 or 12113, only a
				vessel for which a certificate of documentation with a registry endorsement is
				issued and that is owned by a citizen of the United States (as determined under
				section 50501(d)) may engage in support of exploration, development, or
				production of resources in, on, above, or below the exclusive economic zone or
				any other activity in the exclusive economic zone to the extent that the
				regulation of such activity is not prohibited under customary international
				law.
							.
					(2)ApplicationThe amendment made by paragraph (1) applies
			 only with respect to exploration, development, production, and support
			 activities that commence on or after July 1, 2013.
					(b)Legal
			 authoritySection 2301 of title 46, United States Code, is
			 amended—
					(1)by striking
			 chapter and inserting title; and
					(2)by inserting after
			 1988 the following: , and the exclusive economic zone to
			 the extent that the regulation of such operation is not prohibited under
			 customary international law.
					(c)Training for
			 Coast Guard personnelNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the department in which the Coast Guard
			 is operating shall establish a program to provide Coast Guard personnel with
			 the training necessary for the implementation of the amendments made by this
			 section.
				
